RICHARD L. HOLMES, Retired Appellate Judge.
Mack Electric Supply Company (Mack Electric) filed a complaint in district court, wherein it alleged that Edwinna Knepp owed $2,062.85 on an open account and an account stated. After a hearing the district court found in favor of Mack Electric. Knepp appealed to circuit court.
The circuit court held a non-jury trial and issued an order, finding in favor of Mack Electric in the amount of $2,062.85, plus $831.71 in interest, $359.19 in attorney fees, and costs.
Knepp filed a motion for a new trial, which was denied.
Knepp appeals. We affirm.
There is in the instant appeal no court reporter’s transcript of the evidence, no statement of the evidence, and no agreed upon statement of the case. In such a situation, this court conclusively presumes that the trial court’s judgment is supported by the testimony presented at the ore tenus proceeding. See 3 Ala.Digest 2d, Appeal & Error, Key No. 907(2) (1993).
In light of the above, the judgment of the trial court is due to be affirmed.
The foregoing opinion was prepared by Retired Appellate Judge RICHARD L. HOLMES while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Ala.Code 1975.
AFFIRMED.
All the Judges concur.